               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

SELEANA TOATLEY,

     Plaintiff,

v.                                    CIVIL ACTION NO. 1:16-02152

WARDEN, FPC ALDERSON,

     Defendant.


                   MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Dwane L. Tinsley for submission of

findings and recommendations regarding disposition pursuant to

28 U.S.C. § 636(b)(1)(B).   Magistrate Judge Tinsley submitted to

the court his Findings and Recommendation (“PF&R”) on December

13, 2018, in which he recommended that the district court

dismiss plaintiff’s Petition for a Writ of Habeas Corpus under

28 U.S.C. § 2241 and this civil action for lack of jurisdiction.

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing

days, in which to file any objections to Magistrate Judge

Tinsley’s Findings and Recommendation.   The failure of any party

to file such objections constitutes a waiver of such party's

right to a de novo review by this court.   Snyder v. Ridenour,

889 F.2d 1363 (4th Cir. 1989).
       The parties failed to file any objections to the

Magistrate Judge's Findings and Recommendation within the

seventeen-day period.   Having reviewed the Findings and

Recommendation filed by Magistrate Judge Tinsley, the court

adopts the findings and recommendations contained therein.

Accordingly, the court hereby DISMISSES plaintiff’s Petition for

a Writ of Habeas Corpus under 28 U.S.C. § 2241 (ECF No. 1) and

this civil action for lack of jurisdiction.

       Additionally, the court has considered whether to grant a

certificate of appealability.   See 28 U.S.C. § 2253(c).   A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”    28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).   The court concludes that the governing

standard is not satisfied in this instance.    Accordingly, the

court DENIES a certificate of appealability.


                                 2
       The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to plaintiff and counsel of record.

       IT IS SO ORDERED this 20th day of March, 2019.

                                ENTER:


                                David A. Faber
                                Senior United States District Judge




                                3
